DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

Status of Claims
This action is in reply to the application 16/373,541 filed on 4/2/2019. Claims 1-20 were previously pending. Claims 1, 10, 14-16, and 20 were amended and claims 12-13, and 18-19 were canceled in the reply filed March 15, 2021. Claims 1, 10-11, 14-15, 17, and 20 were amended in the RCE filed June 7, 2021. Examiner’s Note: claim 1 has amended language which is not marked with the appropriate underlining, and claim 10 is amended without being appropriately labeled “Currently Amended” (see MPEP § 714(c)). This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding claims 10-11, 14-17, and 20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 102 with regard to the language “determining, by the controller, a particular geographic route from a carrier 
Regarding Applicant’s argument starting on page 9 regarding claims 10-11, 14-17, and 20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 102 with regard to the language “after the container has been deployed from the first location: receiving, by the controller, carrier transfer information and particular transportation information via a rerouting signal” have been fully considered, but they are not persuasive. Examiner maintains that Wolter discloses the aforementioned language.  The method of Wolter includes using a multitude of couriers, each receiving a package at different locations and delivering it to the next courier until it reaches the final recipient. Each time this courier transfer occurs (while the delivery is already underway) the package receives a new route which, Examiner maintains, qualifies the transfer/transportation information transmission as a rerouting signal.
Regarding Applicant’s argument starting on page 9 regarding claims 1-9: Examiner rejects claims 1-9 under 35 USC § 103 by modifying Wolter (U.S. Pat. No. 10,657,486) with Fisher (U.S. Pub. No. 2005/0207087) and Boys (U.S. Pub. No. 2003/0015883) which teaches the amended claim 
Regarding Applicant’s argument starting on page 11 regarding claims 1-9: Examiner rejects claims 1-9 under 35 USC § 103 by modifying Wolter (U.S. Pat. No. 10,657,486) with Fisher (U.S. Pub. No. 2005/0207087). Applicant’s arguments filed with respect to the rejection made under 35 USC § 102 with regard to the proposed combination of Wolter and Fisher defeating the stated purpose of Wolter have been fully considered, but they are not persuasive. Examiner maintains that Wolter and Fisher have been properly combined, and that the combination would be obvious and improve the invention of Wolter. Applicant argues that in order to implement the container mounting locking features of Fisher a doorknob is required, and that a doorknob would therefore have to be affixed to any vehicle used in the system of Wolter. Examiner maintains that the container mounting locking feature does not require a doorknob, and there is no evidence to support it not performing the same function as the locking bars of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 (line 4) recites the display, but it is unclear which previously recited display is being referred to. The display, in this instance, can either be referring to a display in claim 10 (line 8) and claim 16 (line 8), respectively, or a display screen attached to an external surface of the container in claim 11 (lines 1-2) and claim 17 (lines 1-2), respectively. For the purposes of examination, the display will be interpreted as referring to a display in claim 10 (line 8) and claim 16 (line 8). Appropriate action required for clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 14-17, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wolter (U.S. Patent No. US 10,657,486 B1).
Regarding the following Claim 10 limitations, Wolter, as shown, discloses the following limitations:
A method comprising: receiving, by an input device at a container having a base, a cover, and an interior, data including one or both of transfer information and transportation information; 
...determining, by a controller and based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 2, 112, 220); (Fig. 5, 504); Here Wolter teaches a computing device capable of determining a transportation route between a pickup location and a delivery location.] [(Col. 19, Lines 50-55); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
...communicating, by the controller, with a device located outside of the container to initiate a display indicating the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Fig. 2, 112, 220); (Col. 7, Lines 7-17); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
... and after the container has been deployed from the first location: receiving, by the controller, carrier transfer information and particular transportation information via a rerouting signal; [See (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.]
... determining, by the controller, based on the rerouting signal, a particular geographic route from a carrier destination location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter 
... and communicating, by the controller, the carrier transfer information to the device in response to a detected location of the container indicating the carrier initial location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container sending a courier device information regarding pickup and delivery location information.]
Regarding the following Claim 11 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, wherein the device includes a display screen attached to an external surface of the container, and further comprising deploying or instigating deployment of the container by the controller prior to the communicating with the device located outside of the container to initiate the display indicating the transfer information at the device in response to the detected condition indicating movement of the container from the first location to the second location. [See (Col. 13, Lines 30-33); (Col. 20, Lines 41-44); (Fig. 6, elements 602, 604); Here Wolter teaches a display screen affixed to the exterior of the container. Wolter further teaches the computing device affixed to the container initiating a delivery of the container by acquiring its initial location and delivery location 602 prior to sending a request to a courier device 604 (i.e. prior to the communicating with the device located outside of the container to initiate the display indicating the transfer information at the device in response to the detected condition indicating movement of the container from the first location to the second location).]
Regarding the following Claim 14 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, further comprising determining, by the controller, a particular geographic route from the first location to a carrier initial location in response to receiving the carrier transfer information; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 
Regarding the following Claim 15 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, wherein the method further comprises: determining, by the controller, an estimated arrival time of the container at a carrier destination location in response to the container being located at a carrier initial location; and wirelessly transmitting, by the controller, an indication of the estimated arrival time of the container to an electronic device; [See (Col. 3, Lines 5-12); (Col. 10, Lines 4-13); (Fig. 2, 224); (Col. 13, Lines 19-29); Here Wolter teaches the computing device affixed to the container calculating an estimated time of arrival based on the pickup location and delivery location, and transmitting the location and estimation to the recipient, sender and service provider on a continuous basis.]
Regarding the following Claim 16 limitations, Wolter, as shown, discloses the following limitations:
a.	A device storing instructions that, when executed, cause a processor to perform operations comprising: receiving, by an input device at a container having a base, a cover, and an interior, data including one or both of transfer information and transportation information; [See (Fig. 2, 112, 224);(Col. 13, Lines 19-22); (Col. 21, Lines 38-42); (Fig. 7, 702); (Col. 8, Lines 30-32); (Col. 9, Lines 41-45); Here Wolter teaches an apparatus including a container having a base, a cover, and an interior. Wolter further teaches a computing device affixed to a container equipped with communication interface(s) and corresponding hardware to receive courier information, GPS information, address information, and recipient information.]
b.	...determining, based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); 
c.	...communicating with a device located outside of the container to initiate a display indicating the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Col. 6, Line 67); (Col 7, Lines 1-16); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
d.	... and after the container has been deployed from the first location: receiving carrier transfer information and particular transportation information via a rerouting signal; [(Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.]
e.	...after the container has been deployed from the first location: determining a particular geographic route from a carrier location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches determining a transportation route to use to make a delivery based on courier information and pickup and delivery information.]
f.	... and communicating the carrier transfer information to the device in response to a detected location of the container indicating the carrier initial location; [See (Col. 20, Lines 11-18); 
Regarding the following Claim 17 limitations, Wolter, as shown, discloses the following limitations:
The device of claim 16, wherein the device includes a display screen attached to an external surface of the container, and wherein the operations further comprise deploying or instigating deployment of the container prior to the communicating with the device located outside of the container to initiate the display indicating the transfer information at the device in response to the detected condition indicating movement of the container from the first location to the second location. [See (Col. 13, Lines 30-33); (Col. 20, Lines 41-44); (Fig. 6, elements 602, 604); Here Wolter teaches a display screen affixed to the exterior of the container. Wolter further teaches the computing device affixed to the container initiating a delivery of the container by acquiring its initial location and delivery location 602 prior to sending a request to a courier device 604 (i.e. prior to the communicating with the device located outside of the container to initiate the display indicating the transfer information at the device in response to the detected condition indicating movement of the container from the first location to the second location).]
Regarding the following Claim 20 limitations, Wolter, as shown, discloses the following limitations:
a.	The device of claim 16, wherein: the geographic route information indicates a first geographic route from a carrier destination location to the destination location, and the operations further comprise determining a second geographic route from the first location to a carrier initial location in response to receiving the carrier transfer information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 506); (Col. 15, Lines 30-34); Here Wolter teaches the computing device affixed to the container determining route information from a courier pickup location to the final delivery 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Patent No. US 10,657,486 B1) in view of Fisher (U.S. Pub. No. 2005/0207087) and in further view of Boys (U.S. Pub. No. 2003/0015883).
Regarding the following Claim 1 limitations, Wolter, as shown, discloses the following limitations:
a.	An apparatus, comprising: a container comprising: a base; a cover; [See (Fig. 2); Here Wolter teaches an apparatus including a container having a base, and a cover.]
b.	... a lock adjustable between a first locked state and a first unlocked state, the lock configured to engage the cover while in the first locked state to prevent the cover from transitioning to an open state; [See [Col. 2, Lines 42-49]; [Col. 12, Lines 30-40]; [Col. 14, Lines 37-44]; (Fig. 2); Wolter teaches a closure of a smart container locked by a security mechanism 210, such as to prevent unauthorized access to a compartment inside the container (i.e. the lock configured to engage the cover while in the first locked state to prevent the cover from transitioning to an open state). Wolter further teaches this security mechanism 210 being locked and unlocked by the container when a code is received by the container via a unit interface, or by receiving a code over a network (i.e. a lock adjustable between a first locked state and a first unlocked state).]
c.	... and a controller disposed within the base, the controller electrically coupled to the lock ... the controller configured to adjust the lock between the first locked state and the first unlocked state; [See [Col. 2, Lines 42-49]; [Col. 12, Lines 30-40]; [Col. 14, Lines 37-44]; (Fig. 2); Wolter further teaches this security mechanism 210 being locked and unlocked by the container when a code is received by the container via a user interface, or by receiving a code over a network (i.e. a lock adjustable between a first locked state and a first unlocked state).]
d.	... and an input device coupled to the container and configured to receive data including one or both of transfer information and transportation information; [See (Fig. 2, 112, 224); (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 9, Lines 41-45); Here Wolter teaches a computing device affixed to a container equipped with communication interface(s) and corresponding hardware to receive courier information, GPS information, address information, and recipient information.] [Wolter discloses the following in regards to the steps recited in Fig. 7: FIG. 7 is a flow diagram illustrating an example process 700 for crowdsourced delivers using a container according to some implementations. In some examples, the process 700 may be executed at least in part by the container 112; (Col. 21, Lines 34-37)];
e.	...and a controller configured to: determine, based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, 65-Col. 20, 2); (Fig. 2, 112, 220); (Fig. 5, 504); Here Wolter teaches a computing device capable of determining a transportation route between a pickup location and a delivery location.] [(Col. 19, Lines 50-55); Wolter further teaches that this process may be executed using any suitable 
f.	...and a controller configured to: communicate with a device located outside of the container to initiate a display that indicates the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Fig. 2, 220); (Col. 21, Lines 16-26); (Fig. 6, 614, 616); (Col. 15, Lines 45-54); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
	Wolter does not, however Fisher does, disclose the following limitations: 
g.	... and a controller disposed within the base, the controller electrically coupled to ... to adjust the ... locking bar... between the second locked state and the second unlocked state; [See [0018]; (Fig. 1); (Fig. 15-16); Fisher teaches a controller circuit (i.e. a controller) disposed within an electronic lock box apparatus (i.e. the base) configured to adjust the holding member between a released position (i.e. unlocked state) and an unreleased position (i.e. locked state).]
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the smart container of Wolter with the container mounting locking features of Fisher.  Wolter teaches mounting its smart container directly to a vehicle [Col. 2, Lines 28-33], but does 
	Wolter and Fisher do not, however Boys does, disclose the following limitations:
h.	... a first locking bar coupled to a first end of the base; a second locking bar coupled to a second end of the base opposite the first end, wherein each of the first locking bar and the second locking bar is configured for attachment to anchor points, and wherein each of the first locking bar and the second locking bars is adjustable between a second locked state and a second unlocked state; [See [0088]; [0092]; (Figs. 7, 8, 9); Boys teaches two lock jaw assemblies 702 (i.e. a first and second locking bar) attached to a modular carrier 101 (i.e. the base) that can be attached to horizontal roll bars 806 (i.e. anchor points).  Boys further teaches that the lock jaw assemblies 702 can be changed from a clamp position or an unclamped position via a handle 720 (i.e. adjustable between a second locked state locked state).]
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the smart container and mounting features of Wolter in view of Fisher with the lock jaw assemblies of Boys. While Wolter in view of Fisher teaches using a single locking bar, Boys teaches duplicating its mounting mechanism on each side of a container.  This duplication increases the strength of the attachment between the container and the vehicle of Wolter, thereby reducing risk of the container falling off of the vehicle during transit.
Regarding the following Claim 2 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the container comprises a carrier container, wherein the device comprises a carrier device, wherein the condition indicates that the carrier container is located at a carrier location; [See (Fig. 2, 112); Here Wolter teaches an apparatus including a container and a device affixed to the container, each of which share a specific location.]
b.	...wherein the carrier device includes a display screen attached to an external surface of the carrier container; [See (Col. 13, Lines 30-33); (Fig. 2, 212); Here Wolter teaches a display screen affixed to the exterior of the container.]
c.	...wherein the controller is further configured to, prior to the communicating, deploy or instigate deployment of the carrier container and detect the condition; [See (Col. 20, Lines 41-50); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container initiating a delivery of the container by acquiring its initial location and delivery location. Wolter further teaches this happening prior to communicating with a courier device regarding said delivery.]
Regarding the following Claim 3 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the device comprises a carrier input device; [See (Fig. 1, 112); (Fig. 9, 908); Here Wolter teaches the computing device affixed to the container containing an input device.]
b.	...wherein the controller is further configured to, after deployment of the container: receive carrier transfer information and particular transportation information via a rerouting signal; [See (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.  This is the first step after the container delivery process has been initiated.]
c.	...wherein the controller is further configured to, after deployment of the container: determine a particular geographic route from a carrier location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, 
d.	...wherein the controller is further configured to, after deployment of the container: communicate the carrier transfer information to the carrier input device in response to a detected location of the container indicating the carrier location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container, after the container delivery process has been initiated, sending a courier device information regarding pickup and delivery location information.]
Regarding the following Claim 4 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to receive the transfer information from an electronic device wirelessly via a transceiver; [See (Fig. 2, 224); (Col. 13, Lines 19-29); (Col. 20, Lines 19-22); Here Wolter teaches the computing device affixed to the container receiving location information via a wireless communication device.]
Regarding the following Claim 5 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the geographic route information indicates a geographic route; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); Here Wolter teaches routing information indicating a route between two locations.]
b.	...wherein: if a carrier destination location is a different location than the destination location, the controller is further configured to deploy or instigate deployment of the container from the carrier destination location along the geographic route toward the destination location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); Here Wolter teaches the computing device affixed to the 
Regarding the following Claim 6 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the device includes a wireless user device distinct from the container; [See (Col. 5, Lines 33-36); (Fig. 9, 128, 906); (Fig. 1, 122); Here Wolter teaches wireless courier devices being used to communicate with the container apparatus.]
Regarding the following Claim 7 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein: the geographic route information indicates a first geographic route from a carrier destination location to the destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); Here Wolter teaches the computing device affixed to the container determining route information from a courier pickup location to the final delivery location.]
b.	...the controller is further configured to determine a second geographic route from the first location to a carrier initial location in response to receipt of carrier transfer information; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 506); (Col. 15, Lines 30-34); Here Wolter teaches the computing device affixed to the container determining route information from an initial pickup location to a transfer location where a secondary courier picks up the container. This determination is based on its receiving required delivery information, routing information, and courier information.]
Regarding the following Claim 8 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to: determine a current location of the container after the container has been deployed from a carrier initial location; and wirelessly transmit an indication of the current location to an electronic device external to or detached from the container; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Fig. 2, 224); 
Regarding the following Claim 9 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to: determine an estimated arrival time of the container at a carrier destination location in response to the container being located at a carrier initial location; and wirelessly transmit an indication of the estimated arrival time of the container to an electronic device; [See (Col. 3, Lines 5-12); (Col. 10, Lines 4-13); (Fig. 2, 224); (Col. 13, Lines 19-29); Here Wolter teaches the computing device affixed to the container calculating an estimated time of arrival based on the pickup location and delivery location, and transmitting the location and estimation to the recipient, sender and service provider on a continuous basis.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/C.G./
Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628